People v Fagairo (2017 NY Slip Op 02924)





People v Fagairo


2017 NY Slip Op 02924


Decided on April 18, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2017

Sweeny, J.P., Richter, Andrias, Webber, Gesmer, JJ.


3736 5441/11

[*1]The People of the State of New York, Respondent,
vDemariano Fagairo, Defendant-Appellant.


Demariano Fagairo, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Lewis Bart Stone, J. at plea; Melissa Jackson, J. at sentencing), rendered July 9, 2014, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3½ to 7 years, unanimously affirmed.
The court properly determined that defendant breached the no-arrest condition of his plea agreement and thereby forfeited his opportunity for a more lenient disposition (see People v Outley , 80 NY2d 702 [1993]).
By pleading guilty before obtaining a final ruling on his suppression motion, defendant forfeited review of his suppression claims (see  CPL 710.20[2]).
Defendant's ineffective assistance of counsel claims are generally unreviewable on direct appeal because they involve matters not reflected in, or fully explained by, the record (see People v Rivera , 71 NY2d 705, 709 [1988]; People v Love , 57 NY2d 998 [1982]). Accordingly, since defendant has not made a CPL 440.10 motion, the merits of the ineffectiveness claims may not be addressed on appeal. In the alternative, to the extent the existing record permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento , 91 NY2d 708, 713-714 [1998]; Strickland v Washington , 466 U.S. 668 [1984]).
We have considered defendant's remaining contentions and find them to be without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 18, 2017
CLERK